Citation Nr: 0004394	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a higher rating for service-connected 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1969.

This appeal arises from a June 1995 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) that denied a 
claim for an increased rating for the veteran's service-
connected schizophrenia, which was evaluated as 50 percent 
disabling.


FINDINGS OF FACT

1.  The veteran is diagnosed with schizophrenia, residual 
type with depressive features, for which service connection 
has been established and which is currently evaluated as 50 
percent disabling.

2. The veteran was hospitalized for his schizophrenia in 
August 1995.

3.  The veteran has submitted statements, including his own 
lay statements and a statement from a private treating 
physician, that he has been experiencing multiple relapses of 
paranoid schizophrenia with aggressiveness and unsocial 
behavior.

4.  On Department of Veterans Affairs (VA) examination in 
February 1995, the veteran was diagnosed with schizophrenia 
residual type with a global assessment of functioning score 
of 50.  

5.  On VA hospitalization in August 1995, the veteran's 
global assessment of functioning score was found to be 40 at 
that particular time and 60 over the past year.

6.  In February 1999, on VA mental disorders examination, the 
veteran was diagnosed with schizophrenia, residual type with 
depressive features and a global assessment of functioning 
score of 55 to 50.
 

CONCLUSION OF LAW

The claim for a higher rating for service-connected 
schizophrenia, currently evaluated as 50 percent disabling, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) must initially 
consider whether the veteran's claim for an increased rating 
for his service-connected schizophrenia is well grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998), the United States Court of Appeals for 
the Federal Circuit held that, under 38 U.S.C. § 5107(a) 
(West 1991), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A claim for an increased rating is "is generally well 
grounded under 38 U.S.C.A. § 5107(a) when a claimant 
indicates that a service-connected disability has increased 
in severity."  Colayong v. West, 12 Vet. App. 524, 532 
(1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In the instant appeal, the veteran has indicated that he has 
been unable to hold a job, that he stays at home and performs 
chores around the house, that he does not socialize outside 
his family, and that he has been having increased episodes of 
aggressive and hostile behavior.  Additionally, he submits 
evidence of extended VA hospitalization in August 1995 and 
evidence that he has been treated with medication by a 
private physician over a period of several years.  This 
evidence is sufficient to render the veteran's increased 
rating claim well grounded.  Accordingly, VA's duty to assist 
the veteran has been triggered.


ORDER

The claim for a higher rating for service-connected 
schizophrenia, currently evaluated as 50 percent disabling, 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

It is the opinion of the Board that additional development is 
required prior to further disposition of the appeal.  Because 
the claim for an increased rating for schizophrenia is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The duty to assist a claimant includes the duty to seek to 
obtain copies of any relevant private medical records.  In 
this case, the RO informed the veteran that he should submit, 
inter alia, "a doctor's statement which shows the date of 
examination. Diagnosis, and any clinical findings."  In 
response, the veteran submitted a statement from a private 
physician, Dr. Orlando C. Gonzalez Morales, indicating that 
he had treated the veteran on and off over a period of nine 
years for paranoid schizophrenia with multiple episodes of 
relapse, aggressiveness, and unsocial behavior.  On remand, 
the RO should ascertain whether any treatment records from 
that private physician are available and should seek to 
obtain any available private medical records relating to the 
veteran's service-connected schizophrenia.

In February 1995, the veteran underwent a VA mental disorders 
examination.  In that examination, there are two sentences 
that are in Spanish.  In the interest of efficiency, on 
remand, the RO should obtain a translation of the portions of 
the examination that are in Spanish and the translation 
should be included in the claims folder.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should obtain an authorization release 
form for records of private medical treatment 
signed by the veteran and should seek to obtain 
records of private medical treatment from Dr. 
Orlando C. Gonzalez Morales.  

2.  The RO should obtain a translation of that 
portion of a February 1995 VA examination that 
is in Spanish as well as a notation in Spanish 
handwritten on an August 1994 letter from the 
RO to the veteran.  The translations should 
then be included in the claims folder.  

Upon remand, the veteran will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if an increased rating for the service-connected 
schizophrenia may be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case.  The 
case should thereafter be returned to the Board for further 
review, as appropriate.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals





 



